IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF THE                                    No. 69671
                RESIGNATION OF JANICE KAY
                DEARMAN, BAR NO. 9315.                                      FILED
                                                                             FEB 1 9 2016
                                                                            T A IE K. LINDEMAN
                                                                         CLE     FS       M    RT

                                                                             HIEVDEr CLER




                          ORDER GRANTING PETITION FOR RESIGNATIO

                               This is a joint petition by the State Bar of Nevada and
                attorney Janice Kay Dearman for her resignation from the Nevada bar.
                               SCR 98(5) provides that Nevada attorneys who are not
                actively practicing law in this state may resign from the state bar if
                certain conditions are met. The petition includes statements from state
                bar staff confirming that no disciplinary, fee dispute arbitration, or client
                security fund matters are pending against Dearman; and that she is
                current on all membership fee payments and other financial commitments
                relating to her practice of law in this state. See SCR 98(5)(a)(1)-(2).
                               Bar counsel has recommended that the resignation be
                approved, and the Board of Governors has approved the application for
                resignation.     See SCR 98(5)(a)(2). Dearman acknowledges that her
                resignation is irrevocable and that the state bar retains continuing
                jurisdiction with respect to matters involving a past member's conduct
                prior to resignation.     See SCR 98(5)(c)-(d). Finally, Dearman has
                submitted an affidavit of compliance with SCR 115. See SCR 98(5)(e).




SUPREME COURT
      OF
    NEVADA

(0) 1947A
                            The petition satisfies the requirements of SCR 98(5).
                Accordingly, we approve attorney Janice Kay Dearman's resignation. SCR
                98(5)(a)(2). The petition is hereby granted.
                            It is so ORDERED.




                                                          Parraguirre


                                                               Fie-Latter-a—cc      , J.
                                                          Hardesty


                                                                                    ,   J.
                                                          Douglas



                                                          Cherry


                                                                                        J.




                                                                   4                    J.
                                                          Pickering



                cc: Janice K. Dearman
                      C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Officer, U.S. Supreme Court
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A